Case 2:18-cr-20495-DML-MKM ECF No. 105, PageID.368 Filed 12/31/20 Page 1 of 13




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


 United States of America,

                  Plaintiff,               Case No. 18-20495
      v.
                                           Hon. David M. Lawson
 Ibraheem Izzy Musaibli,

                  Defendant.
                               /

             MOTION REGARDING ADMISSIBILITY OF
                CO-CONSPIRATOR STATEMENTS
      Defendant Ibraheem Izzy Musaibli, through his attorneys, moves this

 Court for an order requiring the Government to disclose statements that it

 may seek to admit as co-conspirator statements pursuant to Federal Rule of

 Evidence 801(d)(2)(E), and subsequently as necessary for an evidentiary

 hearing to determine whether any such co-conspiracy statements meet the

 admissibility evidentiary bar under Rule 801(d)(2)(E) pursuant to United

 States v. Enright, 579 F.2d 980 (6th Cir. 1978) and United States v. Vinson,

 606 F.2d 149 (6th Cir. 1979). In support, counsel states that:

      1.   Defendant is charged in a First Superseding Indictment with

 Providing and Attempting to Provide Material Support to a Designated

 Foreign Terrorist Organization—18 U.S.C. § 2339B (Count 1), Conspiracy to

 Provide Material Support to a Foreign Terrorist Organization—18 U.S.C. §


                                       1
Case 2:18-cr-20495-DML-MKM ECF No. 105, PageID.369 Filed 12/31/20 Page 2 of 13




 2339B (Count 2), and Receipt of Military-Type Training from a Foreign

 Terrorist Organization—18 U.S.C. § 2339D(a) (Count 4). 1

      2.    Count 2, describing the conspiracy offense, alleges merely that

 the offense occurred “in or about” October 2015 and June 2018, “within the

 extraterritorial jurisdiction of the United States”, and that the Defendant

 “did knowingly conspire with others to provide material support in the form

 of personnel and services” to ISIS.

      3.    The Government has not identified to the defense any statements

 that it intends to admit under Rule 801(d)(2)(E); however, it is common in

 conspiracy cases for the Government to seek admission of alleged co-

 conspirators statements pursuant to Rule 801(d)(2)(E) in support of the

 alleged conspiracy. In such an effort, the Government typically argues that

 Rule 801(d)(2)(E) permits admission of the out-of-court statement as

 nonhearsay, and as substantive evidence.

      4.    As a threshold matter, the Court must determine whether alleged

 co-conspirator hearsay statements are admissible under Rule 801(d)(2)(E).

 See Bourjaily v. United States, 483 U.S. 171, 175 (1987); Enright, 579 F.2d at

 986-87. The party seeking to offer the statements must lay the proper

 foundation by a preponderance of the evidence. Bourjaily, 483 U.S. at 176.


 1    The Court dismissed Count 3 of the First Superseding Indictment.

                                       2
Case 2:18-cr-20495-DML-MKM ECF No. 105, PageID.370 Filed 12/31/20 Page 3 of 13




      5.       Here, the Government bears the burden of showing by a

 preponderance of the evidence that: (a) a conspiracy existed; (b) the

 defendant against whom the hearsay is offered was a member of the

 conspiracy; and (c) the hearsay statements offered were in-fact made during

 and in furtherance of such conspiracy. Fed. R. Evid. 801(d)(2)(E); see also

 Vinson, 606 F.2d at 152; United States v. Benson, 591 F.3d 491, 501-02 (6th

 Cir. 2010).

      6.       Under Vinson, 606 F.2d at 152-53, there are three options for this

 Court to utilize in making a determination as to the admissibility of hearsay

 statements under Rule 801(d)(2)(E):

      (a) a pretrial hearing may be held whereby the Court,
      without the jury, hears the Government’s proof of the
      conspiracy and makes a preliminary finding under Enright;

      (b) the Government may be required to meet its initial
      burden by producing the non-hearsay evidence of
      conspiracy prior to making a finding pursuant to Enright;
      and

      (c) the Court may conditionally admit the hearsay
      statements subject to a later determination of the
      admissibility by a preponderance of the evidence. In this
      option, if the Government fails to meet its burden at the
      end of its case-in-chief, this Court should rule on the
      defendant’s hearsay objection. If the Court finds that the
      Government failed to meet its burden, it should declare a
      mistrial upon motion by the defendant, unless convinced
      that a cautionary instruction would shield the defendant
      from prejudice.



                                         3
Case 2:18-cr-20495-DML-MKM ECF No. 105, PageID.371 Filed 12/31/20 Page 4 of 13




           7.   Defendant cannot challenge the admissibility of alleged co-

 conspirator statements unless and until the Government reasonably

 identifies the statements, or at least the type of statements, that it may seek

 to admit as such. To date, the Government provided the defense with

 voluminous discovery. Within the universe of that discovery there may be a

 solar system of truly relevant evidence, and within that solar system there

 may be needles of evidence in the form of possible co-conspirator

 statements. Thus far, no such needles are readily apparent to the defense.

           8.   In order to avoid unfair surprise, permit the timely and efficient

 litigation of these issues, and avoid the substantial risk of prejudice to the

 Defendant if the statements should not be admitted at trial, the Defendant

 requests disclosure of alleged co-conspirator statements that the

 Government intends to introduce sufficiently in advance of trial to permit a

 hearing on their admissibility.

           9.   Per Local Rule 7.1(a), defense counsel communicated with the

 Government regarding this Motion and it does not concur in the requested

 relief.

           WHEREFORE Defendant requests that this Court order the

 Government to: (1) provide him notice of alleged co-conspirator statements

 that it presently identified as statements that it may seek to introduce at trial:



                                          4
Case 2:18-cr-20495-DML-MKM ECF No. 105, PageID.372 Filed 12/31/20 Page 5 of 13




 (2) the type of co-conspirator statements it may seek to admit if none are

 presently identified; and (3) provide him with notice of any after-identified

 statements no later than 90 days prior to trial.



                                           Submitted,

                                           /s/ John A. Shea
                                           John A. Shea (P37634)
                                           Counsel for Ibraheem I. Musaibli
                                           120 N. Fourth Avenue
                                           Ann Arbor, Michigan 48104
                                           Phone: 734.995.4646
                                           Email: jashea@earthlink.net

                                           James R. Gerometta
                                           Fabián Rentería Franco
                                           Counsel for Ibraheem I. Musaibli
                                           FEDERAL COMMUNITY DEFENDER
                                           613 Abbott Street, Suite 500
                                           Detroit, Michigan 48226
                                           Phone: 313.967.5542
                                           Facsimile: 313.962.0685

 Dated: December 31, 2020




                                       5
Case 2:18-cr-20495-DML-MKM ECF No. 105, PageID.373 Filed 12/31/20 Page 6 of 13




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


 United States of America,

                  Plaintiff,              Case No. 18-20495
      v.
                                          Hon. David M. Lawson
 Ibraheem Izzy Musaibli,

                  Defendant.
                               /

 BRIEF IN SUPPORT OF MOTION REGARDING ADMISSIBILITY
            OF CO-CONSPIRATOR STATEMENTS

      Defendant is charged in a First Superseding Indictment with Providing

 and Attempting to Provide Material Support to a Designated Foreign

 Terrorist Organization—18 U.S.C. § 2339B (Count 1), Conspiracy to Provide

 Material Support—18 U.S.C. § 2339B (Count 2), and Receipt of Military-Type

 Training from a Foreign Terrorist Organization—18 U.S.C. § 2339D(a)

 (Count 4). 1 This Motion involves Count 2, the conspiracy charge.

      Count 2, describing the conspiracy offense, alleges merely that the

 offense occurred “in or about” October 2015 and June 2018, “within the

 extraterritorial jurisdiction of the United States”, and that the Defendant



 1    The Court dismissed Count 3 of the First Superseding Indictment.
                                      1
Case 2:18-cr-20495-DML-MKM ECF No. 105, PageID.374 Filed 12/31/20 Page 7 of 13




 “did knowingly conspire with others to provide material support in the form

 of personnel and services” to ISIS. No further detail is provided.

       The Government has not identified to the defense any statements that

 it intends to admit under Federal Rule of Evidence 801(d)(2)(E); however, it

 is common in conspiracy cases for the Government to seek admission of

 alleged co-conspirators statements pursuant to that Rule in support of the

 alleged conspiracy. In such an effort, the Government argues that the Rule

 permits admission of the out-of-court statement as nonhearsay, and as

 substantive evidence.

       The defense seeks notice of such statements, in order to preserve and

 advance its right to challenge their admissibility before trial.

       I. Applicable Law

       “Hearsay” is “a statement, other than one made by the declarant while

 testifying at the trial or hearing, offered in evidence to prove the truth of the

 matter asserted.” United States v. Childs, 539 F.3d 552, 559 (6th Cir. 2008)

 (quoting Federal Rules of Evidence 801(c)).

       This Court has the responsibility to determine whether alleged co-

 conspirator statements are admissible as nonhearsay under Federal Rules of

 Evidence 801(d)(2)(E). See Bourjaily v. United States, 483 U.S. 171, 175

 (1987); United States v. Enright, 579 F.2d 980, 986-87 (6th Cir. 1978).

                                        2
Case 2:18-cr-20495-DML-MKM ECF No. 105, PageID.375 Filed 12/31/20 Page 8 of 13




       The relevant Federal Rule of Evidence to this argument is Rule

 801(d)(2)(E), which provides as follows:

            (d) Statements That Are Not Hearsay. A statement
            that meets the following conditions is not hearsay:

            *   *     *

                    (2) An Opposing Party’s Statement. The
                    statement is offered against an opposing party
                    and:

            *   *     *

                          (E) was made by the party’s
                          coconspirator during and in furtherance
                          of the conspiracy.

 The party seeking to offer co-conspirator hearsay statements bears the

 burden to prove the foundational facts relevant to admissibility under Rule

 801(d)(2)(E) by a preponderance of the evidence. Bourjaily, 483 U.S. at 176.

      To admit the proffered statements, the Government must prove the

 existence of the conspiracy using a three-prong test, commonly referred to in

 the Sixth Circuit as an “Enright finding.” See Enright, 579 F.2d 986-87; see

 also Vinson, 606 F.2d at 152; United States v. Benson, 591 F.3d 491, 501-02

 (6th Cir. 2010). It is the Government’s burden to show by a preponderance

 of the evidence, not merely allege, that it meets all three prongs. See United

 States v. Benson, 591 F.3d 491, 501-02 (6th Cir. 2010).


                                       3
Case 2:18-cr-20495-DML-MKM ECF No. 105, PageID.376 Filed 12/31/20 Page 9 of 13




      First: The Government must prove that the alleged conspiracy existed.

 Vinson, 606 F.2d at 152.

      Second: The Government must show that a defendant against whom

 the hearsay statement is offered was a member of the conspiracy. Id. In

 order to be found a member of a conspiracy, the alleged conspirator must

 have the “specific intent, actual or implied, to violate federal law.” United

 States v. Searan, 259 F.3d 434, 441 (6th Cir. 2001) (citing United States v.

 Garafola, 471 F.2d 291 (6th Cir. 1972)). The alleged conspirator must have,

 at a minimum, knowledge “of the essential nature of the plan and their

 connections with it.” Blumenthal v. United States, 332 U.S. 539, 557 (1947);

 see also United States v. Franklin, 608 F.2d 241, 246 (6th Cir. 1979).

 Specifically, “one who has no knowledge of the object of a conspiracy cannot

 be a conspirator, for the intent to participate is lacking. . . . Moreover,

 evidence of knowledge must be clear and not equivocal.” Stanley v. United

 States, 245 F.2d 427, 430 (6th Cir. 1957) (citing Direct Sales Co. v. United

 States, 319 U.S. 703 (1943)).

      Third: The Court must determine if the hearsay statement offered by

 the party in-fact was made during the course and in furtherance of such

 conspiracy. Vinson, 606 F.2d at 152

      Under Federal Rules of Evidence Rule 104(a), this Court must make a

                                       4
Case 2:18-cr-20495-DML-MKM ECF No. 105, PageID.377 Filed 12/31/20 Page 10 of 13




 factual finding using a preponderance of the evidence standard to determine

 if the Government met its burden of proof. In making such determination,

 its “judicial fact-finding responsibilities . . . require [it] to evaluate both

 credibility and the weight of the evidence.” James R. Snyder Co. v. Assoc.

 Gen. Contractors, 677 F.2d 1111, 1116-17 (6th Cir. 1982) (quoting Enright,

 579 F.2d at 985). And the Court may not solely rely only upon hearsay

 statements.    “Because hearsay is presumptively unreliable, sufficient

 independent and corroborating evidence of [the alleged conspirator’s]

 knowledge and participation in the conspiracy must be produced to rebut

 and overcome the presumed unreliability of the proffered out-of-court

 statement.” United States v. Conrad, 507 F3d 424, 429 (6th Cir. 2007)

 (citing United States v. Clark, 18 F.3d 1337, 1341 (6th Cir. 1994).

       Procedurally, the Sixth Circuit recognizes three common options for

 courts to make a determination as to the admissibility of hearsay statements

 under Rule 801(d)(2)(E): (1) a pretrial hearing may be held whereby the

 Court, without the jury, hears the Government’s proof of the conspiracy and

 makes a preliminary finding under Enright; (2) the Government may be

 required to meet its initial burden by producing evidence of the alleged

 conspiracy prior to making a finding pursuant to Enright of the admissibility

 of the alleged co-conspirator statements; and (3) conditionally admit the

                                       5
Case 2:18-cr-20495-DML-MKM ECF No. 105, PageID.378 Filed 12/31/20 Page 11 of 13




 alleged co-conspirator statements subject to a later determination of the

 admissibility by a preponderance of the evidence. In this last option, if the

 Government fails to meet its burden at the end of its case-in-chief, this Court

 should rule on the defendant’s hearsay objection. If the Court finds that the

 Government failed to meet its burden, it should declare a mistrial upon

 motion by the defendant, unless convinced that a cautionary instruction

 would shield the defendant from prejudice. Vinson, 606 F.2d at 152-53.

       II. Request for Ruling

       The Government provided the defense with a great deal of discovery,

 but it is difficult to identify within that discovery where (in the Government’s

 view) the evidence of “conspiracy” exists in the form of co-conspirator

 statements. Absent advance notice of that evidence, the defense cannot

 challenge it under Enright/Vinson and protect the Defendant from the

 substantial risk of unfair prejudice should such statements be admitted

 improperly.

       In order to avoid unfair surprise, permit the timely and efficient

 litigation of these issues, and protect the Defendant against this prejudice,

 the defense requests disclosure of alleged co-conspirator statements that the

 Government intends to introduce sufficiently in advance of trial.          This

 permits a hearing on the admissibility of such statements, if needed.

                                        6
Case 2:18-cr-20495-DML-MKM ECF No. 105, PageID.379 Filed 12/31/20 Page 12 of 13




       Accordingly, the Defendant requests that this Court order the

 Government to: (1) provide him notice of alleged co-conspirator statements

 that it presently identified as statements that it may seek to introduce at trial:

 (2) the type of co-conspirator statements it may seek to admit if none are

 presently identified; and (3) that it provide him with notice of any after-

 identified statements no later than 90 days prior to trial, so that the defense

 has an opportunity to challenge its admissibility.



                                             Submitted,

                                             /s/ John A. Shea
                                             John A. Shea (P37634)
                                             Counsel for Ibraheem I. Musaibli
                                             120 N. Fourth Avenue
                                             Ann Arbor, Michigan 48104
                                             Phone: 734.995.4646
                                             Email: jashea@earthlink.net

                                             James R. Gerometta
                                             Fabián Rentería Franco
                                             Counsel for Ibraheem I. Musaibli
                                             FEDERAL COMMUNITY DEFENDER
                                             613 Abbott Street, Suite 500
                                             Detroit, Michigan 48226
                                             Phone: 313.967.5542
  Dated: December 31, 2020                   Facsimile: 313.962.0685




                                         7
Case 2:18-cr-20495-DML-MKM ECF No. 105, PageID.380 Filed 12/31/20 Page 13 of 13




                           Certificate of Service



      I certify that on December 31, 2020, I filed

    • Motion Regarding Admissibility of Co-Conspirator
      Statements

 through the court’s docketing system, which should send notification to
 opposing counsel of record.

                                     /s/ Fabián Rentería Franco
                                     Fabián Rentería Franco
                                     Counsel for Ibraheem Musaibli
                                     FEDERAL COMMUNITY DEFENDER
                                     613 Abbott St., Suite 500
                                     Detroit, MI 48226
                                     P: 313.463.6143
 Dated: December 31, 2020            E: Fabian_Renteria_Franco@fd.org
